 



Exhibit 10.1
DEAN FOODS COMPANY
EXECUTIVE SEVERANCE PAY PLAN
Article 1. PURPOSE OF THE PLAN
     The purpose of the Dean Foods Company Executive Severance Pay Plan (the
“Plan”) is to provide severance benefits to executive officers and certain other
designated officers or employees of Dean Foods Company (the “Company”) and its
Subsidiaries whose employment terminates under the circumstances described below
on or after September 4, 2006.
Article 2. DEFINITIONS
Certain Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:
“Administrator” means a committee comprised of the following officers of the
Company: the Chief Executive Officer, the General Counsel and the senior HR
officer or, if at any time no person serves in any such office or is then acting
in such capacity, the person fulfilling a substantially similar role; provided,
however, that no such officer shall be authorized to act with respect to any
manner that relates to his or her specific entitlements under the Plan.
“Board” means the Board of Directors of the Company.
“Cause” means (i) Participant’s conviction of any crime deemed by the Company to
make the Participant’s continued employment untenable; (ii) Participant’s
willful and intentional misconduct or negligence that has caused or could
reasonably be expected to result in material injury to the business or
reputation of the Company; (iii) a Participant’s conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) the
breach by a Participant of any written covenant or agreement with the Company or
(v) Participant’s failure to comply with or breach of the Company’s “code of
conduct” in effect from time to time.
“Equity Awards” means any grants or awards of stock options, restricted stock
and restricted stock units made to any Participant.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Good Reason” means a termination of a Participant’s employment by such
Participant following the occurrence of one or more of the following events: (i)
a reduction in the Participant’s annual base salary or target annual bonus
opportunity (unless a similar reduction is applied broadly to similarly situated
employees), (ii) a material reduction in the scope of a Participant’s duties and
responsibilities, or (iii) the relocation of the Participant’s principal place
of employment to a location that is more than 50 miles from such prior location
of employment.
“Participant” means any employee who satisfies the eligibility requirements of
Section 3.

 



--------------------------------------------------------------------------------



 



“Qualifying Termination” means (i) the involuntary termination of a Participant
by the Company (other than for Cause) or (ii) the voluntary termination of a
Participant’s employment with the Company for Good Reason.
“Severance Benefits” means the amounts and benefits provided in Exhibit A.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.
Gender and Number. Except when otherwise indicated by the context, words in the
masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.
Article 3. ELIGIBILITY
     Eligibility under the Plan is limited to the executives and officers of the
Company and its Subsidiaries identified on Exhibit A hereto.
Article 4. SEVERANCE BENEFITS

4.1   Severance Benefits. Each Participant who experiences a Qualifying
Termination and who satisfies any additional conditions imposed pursuant to
Section 4.2 shall receive the applicable Severance Benefits as provided in
Exhibit A. Except as otherwise expressly set forth herein, Severance Benefits
(other than “Base Pay/Salary” and “Incentive Pay/Bonus”) will be paid in a
single lump sum within thirty (30) business days after the Participant’s
termination date (but no earlier than eight (8) days after the Participant
returns the executed waiver and release). “Base Pay/Salary” and “Incentive
Pay/Bonus” shall be paid pro-rata, monthly or semi-monthly over the term of the
applicable Severance Period as provided in Exhibit A. Severance Benefits shall
be reduced by such amounts as may be required under all applicable federal,
state, local or other laws or regulations to be withheld or paid over with
respect to such payment. No Participant shall be entitled to duplicate benefits
pursuant to this Plan and any other plan or agreement and no Participant shall
receive any Severance Benefits upon a termination of employment other than a
Qualifying Termination. Notwithstanding anything to the contrary, to the extent
Section 409A of the Code is applicable to any benefits hereunder, the Company
shall delay payment of Severance Benefits to avoid application of Section 409A.
The aggregate amount of payment(s) otherwise payable during the delay period
(plus interest thereon at the short-term Applicable Federal Rate, provided that
such interest does not cause the Plan to violate Section 409A of the Code) shall
be payable to the specified employee as soon as practicable after the expiration
of the delay period.

4.2   Conditions to Payment. Notwithstanding anything contained in the Plan to
the contrary, the Administrator may impose the following conditions on a
Participant’s receipt of Severance Benefits as the Administrator may deem
necessary or appropriate to promote the interests of the Company: (i) the
execution by Participant of a release in a form and in substance reasonably
satisfactory to the Administrator and (ii) the execution by Participant of an
agreement not to compete with, solicit employees or customers from, or use or
disclose confidential information of, the Company and its Subsidiaries during
the Severance Period.

2



--------------------------------------------------------------------------------



 



4.3   Other Benefits. A Participant’s benefits under this Plan shall be reduced
by any severance, separation or early retirement incentive pay or other similar
benefits the Participant receives under any other plan, program, agreement or
arrangement so that there shall be no duplication of benefits. Except as
provided in this Plan, a Participant’s rights under any employee benefit plans
maintained by the Company shall be determined in accordance with the provisions
of such plans.

Article 5. METHOD OF FUNDING
     Nothing in the Plan shall be interpreted as requiring the Company to set
aside any of its assets for the purpose of funding its obligations under the
Plan. No person entitled to benefits under the Plan shall have any right, title
or claim in or to any specific assets of the Company, but shall have the right
only as a general creditor to receive benefits on the terms and conditions
provided in the Plan.
Article 6. ADMINISTRATION OF THE PLAN
     The Plan shall be administered by the Administrator, who shall have full
authority, consistent with the Plan, to administer the Plan, including authority
to interpret, construe and apply any provisions of the Plan. Any decisions of
the Administrator shall be final and binding on all parties.
     The Administrator shall be the Plan Administrator and named fiduciary of
the Plan for purposes of ERISA. The Administrator may delegate to any person,
committee or entity any of his or her respective duties hereunder and the
decisions of any such person with respect to such delegated matters shall be
final and binding in accordance with the first paragraph of this section. This
section shall constitute the Plan’s procedures for the allocation of
responsibilities for the operation and administration of the Plan (within the
meaning of Section 405(c) of ERISA).
Article 7. AMENDMENT OR TERMINATION OF PLAN
     Notwithstanding anything in the Plan to the contrary, the Company’s Board
of Directors may amend, modify or terminate the Plan at any time by written
instrument; and further, shall not deprive any Participant of any payment or
benefit that the Plan Administrator previously has determined is payable to such
Participant under the Plan, except as set forth herein. Notwithstanding the
foregoing, the Plan Administrator reserves the right to make any amendments to
the Plan, including the timing and payment of all or any portion of Severance
Benefits or other payments described herein, at any time if, in the sole
discretion of the Plan Administrator, any such amendment become necessary or
advisable as a result of changes in law, including but not limited to the
American Jobs Creation Act of 2004 and regulations promulgated thereunder,
provided that no such amendment shall result in the loss of any material or
substantive rights for Participants as a whole or any Participant.
Article 8. MISCELLANEOUS

8.1   Headings. Headings of sections in this instrument are for convenience
only, and do not constitute any part of the Plan.

3



--------------------------------------------------------------------------------



 



8.2   Severability. If any provision of this Plan or the rules and regulations
made pursuant to the Plan are held to be invalid or illegal for any reason, such
illegality or invalidity shall not affect the remaining portions of this Plan.

8.3   Effect on Prior Plans. With respect to any employee who is eligible to
receive benefits under the Plan, the Plan supersedes any and all prior severance
plans, agreements, programs and policies to the extent applicable to such
employees.

8.4   Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of the Company, and its respective successors and assigns and shall be
binding upon and inure to the benefit of a Participant and his or her legal
representatives, heirs and assigns. No rights, obligations or liabilities of a
Participant hereunder shall be assignable without the prior written consent of
the Company.

8.5   Governing Law. The Plan shall be construed and enforced in accordance with
ERISA and the laws of the State of Delaware to the extent such laws are not
preempted by ERISA.

 4 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SEVERANCE BENEFITS

                  Executive Vice Presidents, Corporate             Senior Vice
Presidents, Division             Presidents, and Chief Operating            
Officers   Divisional Senior Vice Presidents   Corporate Vice Presidents     (2
Year Severance Period)   (1.5 Year Severance Period)   (1 Year Severance Period)
Base Pay/Salary
  2 x current base salary   1.5 x current base salary   1 x current base salary
 
           
Incentive Pay/Bonus
  2 x current annual bonus target   1.5 x current annual bonus target   1 x
current annual bonus target  
Equity Awards
  Cash payment made for value of equity awards that would vest over the 24
months following the date of severance based on average closing price of Dean
Foods stock for 45 days preceding the date of severance   Cash payment made for
value of equity awards that would vest over the 18 months following the date of
severance based on average closing price of Dean Foods stock for 45 days
preceding the date of severance   Cash payment made for value of equity awards
that would vest over the 12 months following the date of severance based on
average closing price of Dean Foods stock for 45 days preceding the date of
severance
 
           
Healthcare
  Cash payment of $25,000 which may be used to pay COBRA expenses   Cash payment
of $20,000 which may be used to pay COBRA expenses   Cash payment of $15,000
which may be used to pay COBRA expenses
 
           
Outplacement
  Either a cash payment or payment of invoice up to $25,000   Either a cash
payment or payment of invoice up to $20,000   Either a cash payment or payment
of invoice up to $15,000
 
           
Current Year Bonus
  Payment of a pro-rata bonus based on months employed during the year and
actual results   Payment of a pro-rata bonus based on months employed during the
year and actual results   Payment of a pro-rata bonus based on months employed
during the year and actual results

 